* Corpus Juris-Cyc References: Criminal Law, 16CJ. p. 159, n. 79.
Ray Haney appeals from a conviction on a charge of selling intoxicating liquor.
The reversal of the lower court is urged upon the ground that the circuit court had no jurisdiction to try the charge because the appellant had been previously charged with the same offense before a justice of the peace, and the case before the justice of the peace had been irregularly dismissed without the consent of the appellant. The cases of Chandler v. State, 140 Miss. 524, 106 So. 267, and Rodgers v. State, 101 Miss. 847, 58 So. 536, are cited to support the contention of appellant.
The case at bar is somewhat different from the Chandler andRodgers cases, supra, as we understand the record, but is similar in some respects.
The affidavit made against the appellant here before the justice of the peace was dismissed several months before the indictment in the instant case was returned, and it is shown that the appellant knew of and consented to the dismissal of the justice of the peace case.
And, conceding for the purpose of discussion that the charge in the indictment is the same offense charged in the affidavit before the justice of the peace, still, we think the circuit court had jurisdiction to try the charge in the indictment, because the affidavit before the justice of the peace was dismissed long prior to the finding of the indictment and trial herein, and therefore the justice of the peace had relinquished jurisdiction of the offense before the trial was had on the indictment.
It is true, the circuit court and justice of the peace courts have concurrent jurisdiction over the offense charged, but the sole jurisdiction was in the circuit court in the case before us because there was no charge of the same offense pending in the justice of the peace court at the time of the conviction in the case at bar.
The judgment of the lower court is affirmed.
Affirmed. *Page 811